Citation Nr: 0822859	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  04-07 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for residuals of a back 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1976 to September 1979 with subsequent service in the 
Army National Guard.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for bronchitis, rhinitis, sinusitis, and residuals 
of a back injury.  In November 2006, the Board remanded the 
claims to schedule a videoconference hearing.  In January 
2007, the veteran testified at a videoconference hearing 
before the undersigned; a transcript of that hearing is of 
record.  In March 2007, the Board continued to deny the 
claims seeking service connection for bronchitis and 
rhinitis, and remanded the issues as stated on the previous 
page for further development.  

On his Form 9 and in the August 2006 Appellant's Brief, the 
veteran and his representative appear to raise a new claim 
seeking service connection for a throat disorder.  This 
matter is not before the Board and is referred to the RO for 
further consideration.


FINDINGS OF FACT

1.  The veteran is not shown to have any current back 
disability that is a residual of a back injury in service.

2.  Sinusitis is not shown to be related to service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a back injury is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) further held that the notice requirements of 
the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards). 

In December 2002 (prior to the January 2003 rating decision) 
and May 2007 (pursuant to the March 2007 Board remand) 
correspondence, the appellant was advised of what type of 
evidence was needed to substantiate the claims, and of his 
and VA's responsibilities in the development of the claims.  
The May 2007 letter advised to submit any evidence in his 
possession pertinent to the claims.  The May 2007 also asked 
for any relevant "buddy statements" specifically including 
the witness letter mentioned at the January 2007 
videoconference hearing.  The letter asked for specific dates 
and location of treatment during service related to an 
alleged vehicle accident and sinusitis as well as the 
veteran's rank and organization at the time of treatment.  
The May 2007 letter also provided notice regarding disability 
ratings and the effective dates of awards.  The claims were 
readjudicated by February 2008 supplemental statement of the 
case.  While complete notice was not provided prior to the 
initial adjudication of the, such defect does not affect the 
essential fairness of the adjudication process.  He has 
received all critical notice, and has had ample opportunity 
to participate in the adjudicatory process, including 
participating in a January 2007 videoconference hearing.  He 
is not prejudiced by any technical notice timing or content 
defect that may have occurred earlier, nor is it otherwise 
alleged.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records are in 
the file.  Private treatment records, to the extent possible, 
have been associated with the claims file.  During the 
veteran's videoconference hearing he indicated that he was 
treated for his back by Dr. C. and made a reference to a 
"buddy statement" that addressed the vehicle accident(s) in 
service.  As previously indicated, May 2007 VA correspondence 
specifically asked for the "buddy statement" and the dates, 
location, rank, and organization at the time treatment 
occurred.  Also, the veteran was advised to submit any 
medical reports that he had or to complete and return the 
authorization and consent forms so that VA may obtain the 
records.  The veteran failed to provide any additional 
information VA could use to obtain any outstanding records.  
The Board notes that the duty to assist is not always a one-
way street.  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Factual Background, Criteria, & Analysis

The veteran claims that his current back and sinusitis 
disorders are the result of a disease or injury sustained in 
service.  The evidence of record simply does not support this 
contention and the Board finds that there is a preponderance 
of the evidence against the claims.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Review of the veteran's service treatment records was 
completely negative for any complaints of a vehicle accident, 
back injury or disorder, and sinusitis.  The entrance 
examination, subsequent service treatment records and the 
separation examination were negative for any complaints of or 
treatment for a back injury or residuals thereof, or 
sinusitis.  See Standard Form (SF) 88, entrance examination, 
September 17, 1976; SF 93, entrance examination report of 
medical history, September 17, 1976; SF 88 separation 
examination, August 29, 1979; SF 93, separation examination 
report of medical history, August 29, 1979.  Also, September 
1979, February 1983, November 1987, January 1988, physical 
examinations reports the Army National Guard were negative 
for any complaint, treatment, or diagnoses of residuals of a 
back injury or sinusitis. 

The first report of a back disorder came in the form of what 
appeared to be insurance paperwork dated in April 1993 that 
indicated that the veteran received temporary income benefits 
from March 2, 1993 to April 5, 1993 for a back strain.  The 
benefits were terminated when he returned to work on April 5, 
1993.  

The only treatment for sinusitis occurred in March 2001, 
where the veteran was seen by Dr. J. C. L. with complaints of 
cough, congestion, sore throat, and headaches.  The 
impression was sinusitis and pharyngitis.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest back or sinusitis 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service that resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).  Thus, the lack of any objective 
evidence of continuing back complaints, symptoms, or findings 
for approximately 14 years between the period of active duty 
and the medical reports dated in 1993 is itself evidence 
which tends to show that a low back injury or residuals 
thereof did not have its onset in service or for many years 
thereafter.  Likewise, the approximately 22 year gap between 
the veteran's period of active duty and medical reports dated 
in 2001 for symptoms related to sinusitis show that sinusitis 
did not have its onset in service or for many years 
thereafter.   

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service that resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The veteran was next seen by South Texas Spinal Clinic in 
January 2000 to March 2003 for back pain, spasms, and 
radiculopathy from L4-5 herniated nucleus pulposus.  

According to his January 2007 videoconference testimony, the 
veteran did not seek further treatment for sinusitis 

The only remaining evidence of record in support of the 
veteran's claim is the veteran's own lay statements that his 
sinusitis or residuals of a back injury are related to 
service.  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss in-service injury. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  Thus, the 
veteran's statements and testimony are not probative.

While the Board concedes that the veteran does have a current 
back disorder, i.e. pain, muscle spasms, and L4-5 herniated 
nucleus pulposus, there is no evidence of a disease or injury 
to the back in service, and approximately 14 years elapsed 
between the veteran's discharge and his first treatment in 
1993.  Additionally, there is no medical nexus connecting a 
current disability to service.  See Hickson, supra.  

In regards to the veteran's sinusitis, the evidence showed 
that the veteran was treated one time in 2001 for sinusitis.  
However, even conceding that the veteran currently has 
chronic sinusitis, there is no there is no evidence of 
symptoms, complaint, treatment, or a diagnosis of sinusitis 
in service, and approximately 22 years elapsed between the 
veteran's discharge and his first treatment in 2001.  
Additionally, there is no medical nexus connecting a current 
disability to service.  See Hickson, supra.

Accordingly, the Board concludes that there is a 
preponderance of the evidence against the claim for service 
connection, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  In this case, 
for the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claims that his 
current residuals of a back injury or sinusitis are related 
to service.  There is not an approximate balance of evidence.


ORDER

Service connection for sinusitis is denied. 

Service connection for residuals of a back injury is denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


